DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 7/22/2021 is acknowledged.
Claims 1-14 will be examined on the merits herein.
Claims 15-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2021.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 2/26/2020 has been considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Objections
Claim 9 is objected to because of the following informalities:  one or more antioxidants and/ moisturizers.  Appropriate correction is suggested to “one or more antioxidants and/or moisturizers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the composition has a viscosity sufficient to provide said composition in the form of a stick.”  The phrase “a viscosity sufficient to provide said composition in the form of a stick” is not defined the instant specification as to what constitutes a “a viscosity sufficient to provide said composition in the form of a stick”.  The instant specification teaches that “the silicone composition has a viscosity in the range of about 10 Pa·s (pascal seconds) to about 100 Pa·s (as measured by a Rheomat RM 80 at a shear rate of 200 s-1, and 20° C.), as this has proven to retain the compounds of the silicone composition in a uniform suspension or dispersion, prevent 
Claim 5 recites “the composition comprises at least 30 weight-% stearyl dimethicone, preferably at least 35 weight-% stearyl dimethicone and even more preferred at least 40 weight-% stearyl dimethicone.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least 30 weight-% stearyl dimethicone”, and the claim also recites “preferably at least 35 weight-% stearyl dimethicone and even more preferred at least 40 weight-% stearyl dimethicone” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claim 6 recites “the C30-45 alkyl methicone has a melting point above 50°C, preferably above 60°C and even more preferably above or about 70°C.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “a melting point above 50°C”, and the claim also recites “preferably above 60°C and even more preferably above or about 70°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites “the composition comprises at least 13 weight-% C30-45 alkyl methicone, preferably at least 15 weight-% C30-45 alkyl methicone, and even more preferably around or above 17 weight-% C30-45 alkyl methicone”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “at least 13 weight-% C30-45 alkyl methicone”, and the claim also recites “preferably at least 15 weight-% C30-45 alkyl methicone, and even more preferably around or above 17 
Claim 8 recites “at least 10 weight-% caprylyl methicone, preferably at least 20 weight-% caprylyl methicone, and even more preferred at least 30 weight-% caprylyl methicone”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “at least 10 weight-% caprylyl methicone”, and the claim also recites “and even more preferred at least 30 weight-% caprylyl methicone” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites “in an amount not exceeding 1.0 weight-% of the composition, preferably not exceeding 0.5 weight-% of the composition.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “an amount not 
Claim 10 recites “the composition is at least 30 and even more preferred about 50.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “at least 30”, and the claim also recites “even more preferred about 50” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites “the sunscreen agent is at least 20 weight-%, preferably at least 21 weight-% and even more preferred around or above 22 weight-%”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “at least 20 weight-%”, and the claim also recites “preferably at least 21 weight-% and even more 
Claim 12 recites “the sunscreen agent is a physical sunscreen agent containing mineral ingredients, such as titanium dioxide or zinc oxide.”  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Prism Essence Foundation SPF 30 PA++”, cited on the IDS filed 2/16/2020, hereafter referred to as Prism).
Regarding claim 1, Prism discloses a foundation (see Product Description).  Prism discloses that the foundation includes stearyl dimethicone, C35-45 alkyl methicone, and caprylyl methicone (see Ingredients).
Regarding claims 4 and 6, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claims 10 and 12, Prism discloses that the composition includes titanium dioxide (see Ingredients) and has an SPF of 30 (see title).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Prism Essence Foundation SPF 30 PA++”, cited on the IDS filed 2/16/2020, hereafter referred to as Prism) in view of Spindler et al. (WO/2007/114904, cited on the IDS filed 2/16/2020).
The teachings of Prism have been set forth above.
Prism does not teach that the composition is in the form of a stick or that the viscosity is in the range of about 10Pa.s to about 100Pa.s. Prism does not teach at least 35% by weight of stearyl dimethicone.  Prism does not teach that the composition comprises at least 13% by weight of the C30-45 alkyl methicone.
Spindler et al. teaches a stick composition (see abstract). Spindler et al. teaches a stick format is easy to store and transport, and does not leak from a container like many emulsion and liquid products, and teaches that it is is a convenient way to deliver cosmetics, skin treatments, and pharmaceuticals to the surface of the skin (see [0003]). Spindler et al. teaches that the composition can include active agents, including dimethicone (see [0038]). Spindler et al. teaches an examples of a skin-lightening stick 
Regarding claims 2 and 3, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulation the composition of Prism in the form of a stick as taught by Spindler et al.  One would be motivated to do so with a reasonable expectation of success as Spindler et al. teaches that formulating a composition intended for application to the skin as a stick offers a variety of benefits, and further teaches that a composition with similar components (stearyl diemthicone and C30-45 alkyl methicone) can be successfully formulated as a stick.  Regarding the limitation of a viscosity is in the range of about 10Pa.s to about 100Pa.s, Tables 1 and 2 of the instant specification teach that compositions that are in the form of a stick have a viscosity in the claimed range.  A person would reasomable expect a composition that is capable of being formed into a stick to have the same viscosity as instantly claimed.  Alternatively, one skilled in the art would be motivated to manipulate the viscosity by routine experimentation, in order to optimize the desired effect of the resultant composition and allow it to be formed into a stick as taught by Spindler et al.
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 67.3-77.9% by weight stearyl diemthicone as taught by Spindler et al. in the composition of Prism.  One would be motivated to do so with a reasonable expectation of success as Spindler et al. teaches a similar cosmetic composition with 67.3-77.9% by weight stearyl diemthicone.  prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize between 14.4-16.6% C30-45 alkyl methicone as taught by Spindler et al. in the composition of Prism.  One would be motivated to do so with a reasonable expectation of success as both are drawn to cosmetics, and Spindler et al. teaches successfully using 14.4-16.6% C30-45 alkyl methicone.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 4-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Prism Essence Foundation SPF 30 PA++”, cited on the IDS filed 2/16/2020, hereafter referred to as Prism) in view of Manet et al. (US 2020/0113791).
The teachings of Prism have been set forth above.
Prism does not teach at least 35% by weight of stearyl dimethicone.  Prism does not teach that the composition comprises at least 13% by weight of the C30-45 alkyl methicone. Prism does not teach antioxidants and/or moisturizers.  Prism does not teach the amount of titanium dioxide present.
Manet et al. teaches a solid cosmetic composition for makeup which includes at least one polar wax (see abstract). Manet et al. teaches that the composition can 
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 1% to 30% by weight stearyl dimethicone as taught by Manet et al. in the composition of Prism.  One would be motivated to do so with a reasonable expectation of success as Manet et al. teaches a similar cosmetic composition with 1% to 30% by weight non-volatile silicon oils, such as alkyldimethicones comprising from 2 to 24 carbon atoms.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize between 7-20% by weight of the composition of a C30-45 Alkyl Methicone as taught by Manet et al. in the composition of Prism.  One would be motivated to do so with a reasonable expectation of success as both are drawn to cosmetics, including foundation, and Manet et al. teaches using 7-20% by weight C30-45 Alkyl Methicone.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize between 0.0001 to 8% by weight of the composition of an active ingredient, such as an antioxidant or moisturizer as taught by Manet et al. in the composition of Prism.  One would be motivated to do so with a reasonable expectation of success as both are drawn to cosmetics, including foundation, and Manet et al. teaches utilizing from 0.0001 to 8% by weight of the composition of an active ingredient.  Further, a person would reasonably consider an antioxidant and/or moisturizer to be a compound that has a cosmetic and/or dermatological effect as defined by Manet et al.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Prism Essence Foundation SPF 30 PA++”, cited on the IDS filed 2/16/2020, hereafter referred to as Prism) in view  Lourith et al. (“Development of sunscreen products containing passion fruit seed extract”).
The teachings of Prism have been set forth above.
Prism does not teach at least 10% by weight of caprylyl methicone.
Lourith et al. teaches compositions, including concealer mousse,that provide sunscreen protection (see abstract). Lourith et al. teaches compositions with 1-2% by weight of C30-45 alkyldimethicone, 9-11% by weight Caprylyl methicone, and sunscreen agents, including TiO2.
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 9-11% by weight caprylyl methicone as taught by Lourith et al. in the composition of Prism.  One would prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Melissa L Fisher/Primary Examiner, Art Unit 1611